905 F.2d 1531Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Augustus Joseph SAUNDERS, Petitioner-Appellant,v.David A. GARRAGHTY;  Attorney General of the Commonwealth ofVirginia, Respondents-Appellees.
No. 90-7036.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 16, 1990.Rehearing Denied June 14, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James R. Spencer, District Judge.  (C/A No. 89-471-R)
Augustus Joseph Saunders, appellant pro se.
Richard Bain Smith, Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Augustus Joseph Saunders seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 and denying relief from the judgment pursuant to Fed.R.Civ.P. 59.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Saunders v. Garraghty, CA-89-471-R (E.D.Va. Jan. 16 and Mar. 2, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.